DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings filed by applicants on 02/11/20. 
No claims are amended
No claims are cancelled
No claims are added
Claims 1-20 are pending

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 8 and 15, have been amended to recite “non-transitory”, however, the specification does not have adequate support for this term. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
In independent claim 1 has now been amended to become a hybrid claim with a non-transitory computer readable medium and a method. This makes the scope of the claim ambiguous. Applicants are requested to clarify whether the claims are method claims or non-transitory computer readable medium claims and applicants are requested to also modify the dependent claims accordingly. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1-7 and 14 is/are directed to a non-transitory computer readable storage medium which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 8-13 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 15-20 is/are directed to a system which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claims 1 and 8 are directed to an abstract idea, as evidenced by claim limitations “obtaining, account and streaming data for all streams viewed on an account using an account password; generating, a viewing probability distribution for the account; generating, an account entropy based on the viewing probability distribution; grouping, the streams into two or more groups, wherein the grouping uses an account-stream characteristic which has a probabilistic utility to indicate account password sharing; generating, a group entropy for each of the two or more groups; determining, a watch-time variability based on the account entropy and each group entropy, wherein the watch-time variability measures the increase in disorder when the two or more groups are unrelated with respect to the account- stream characteristic; and providing, an indication of account password sharing to limit activity on the account” in claim 1, 
And as evidenced by claim limitations “determining a total amount of content streamed in a defined analysis period on an account with an account credential, wherein the defined analysis period includes repeatable periods; binning the total amount of content streamed into bins within the repeatable periods; generating a viewing probability distribution for the account based on normalized amount of content streamed per each bin; generating a total entropy for the account based on the viewing probability distribution; segmenting the content streamed into two or more groups, wherein segmentation uses characteristics of the content streamed which have a probabilistic utility in identifying credential sharing; generating a group entropy for each of the two or more groups; determining a watch-time variability based on the total entropy and each group entropy, wherein the watch-time variability measures the information gain when the two or more groups are disassociated as a result of segmentation using the characteristic; and indicating a presence of credential sharing to limit activity on the account based on the watch-time variability and other fraud factors” in claim 8. 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to detecting fraud or suspicious activity in a user account while not penalizing legal activity performed by a user from a different location or device while using a streaming service and performing account or credential sharing (see specification [0002]). Detecting fraud or suspicious activity in a user account while not penalizing legal activity performed by one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Independent Claims 8 and 15 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2A for similar reasons to claim 1 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “from a plurality of streaming devices, by the watch-time variability unit, a credential sharing detection system comprising: an Internet Protocol (IP) server configured to, a processor in cooperation with the IP server configured to:, A non-transitory computer readable storage medium comprising program instructions method for determining watch-time variability for a defined account, the program instructions executable by a computer to cause the computer to perform a method comprising: A non-transitory computer implemented method for determining credential sharing, the method comprising: A credential sharing detection system comprising: an Internet Protocol (IP) server configured to”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
 As a result, claims 1, 8 and 15 do not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-7, 9-13, 14, and 16-20 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claim 3 recite “wherein the account-stream characteristic uses streaming device identifiers and Internet Protocol (IP) addresses as a probabilistic indicator of single household localization”. As a result, Examiner asserts that dependent claims, such as dependent claims 2-7, 9-13, 14, and 16-20 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “from a plurality of streaming devices, by the watch-time variability unit, a credential sharing detection system comprising: an Internet Protocol (IP) server configured to, a processor in cooperation with the IP server configured to:, A non-transitory computer readable storage medium comprising program instructions method for determining watch-time variability for a defined account, the program instructions executable by a computer to cause the computer to perform a method comprising: A non-transitory computer implemented method for determining credential sharing, the method comprising: A credential sharing detection system comprising: an Internet Protocol (IP) server configured to” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in page/ paragraph [0031]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 8 and 15 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2B for similar reasons to claim 1 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-7, 9-13, 14, and 16-20 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 8 and 15. As a result, Examiner asserts that dependent claims, such as dependent claims 2-7, 9-13, 14, and 16-20 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
			
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8-10, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lonstein; Wayne D. et al. (US 10,080,047), further in view of Pang; Jeffrey et al. (US 2015/0333986).

As per claims 1 and 15: Lonstein shows:
	A non-transitory computer readable storage medium comprising program instructions for determining watch-time variability for a defined account, the program instructions executable by a computer to cause the computer to perform a method comprising (col. 9, lines 31 – col. 10, lines 22):
	A non-transitory computer implemented method for determining credential sharing, the method comprising (col. 9, lines 31 – col. 10, lines 22):
	an Internet Protocol (IP) server configured to obtain from a plurality of streaming devices account and streaming data for streams viewed on an account using an account credential; a processor, in cooperation with the IP server, and connected to a non-transitory medium with instructions, the processor configured to execute the instructions to (col. 4, lines 37-67, col. 9, lines 31 – col. 10, lines 22):
	determining watch-time variability (Lonstein shows: col. 3, lines 45-58: billions of viewers where each live video stream, pirate and/or viewer is given individual interaction and remediation; the ability to interact and remediate viewers of live video streams; the ability to scan, monitor and document social media, forums and blogs for password sharing (“access-fraud”) and to hold accountable would-be participants in password selling and/or sharing; and the ability to monetize illegal streamers and viewers of digital content and/or educate, re-direct, divert and/or convert those streamers and viewers into paid or otherwise legal subscribers/consumers by providing a website, application or other virtual or physical legal access portal for content address link to an authorized version of the video streaming content), the method comprising:
obtaining, from a plurality of streaming devices, account and streaming data for all streams viewed on an account using an account password (Lonstein shows: col. 6, lines 8-15: document and communicate with streamers, viewers or both. In the identification process, multi-faceted separate databases based upon, factors such as stream content, stream viewers, streamer identities, geographic data of stream origination, geographic data of stream viewers, all the while increasing its virtual persona creation database and maintain virtual networks by the creation, evolution and expanding reach of the personas. col. 12, lines 28-47, discusses password and user account association verification); 
Regarding the claim limitations below:
“generating, by a watch-time variability unit, a viewing probability distribution for the account; 
generating, by the watch-time variability unit, an account entropy based on the viewing probability distribution;”
Even though Lonstein shows a dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67), along with collecting user's username, profile name, user unique identifier, such as a user ID, internet protocol (IP) address, network address, internet address, date and time of the sharing of the link, profile link (in col. 12, lines 12-47), as well as tracking user behavior to know when the behavior is illegal (col. 13, lines 42-61). Lonstein shows: col. 6, lines 8-15: document and communicate with streamers, viewers or both. In the identification process, multi-faceted separate databases based upon, factors such as stream content, stream viewers, streamer identities, geographic data of stream origination, geographic data of stream viewers, all the while increasing its virtual persona creation database and maintain virtual networks by the creation, evolution and expanding reach of the personas. col. 12, lines 28-47, discusses password and user account association verification. Lonstein does not explicitly show “viewing probability distribution”. However, Pang shows see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior.
Reference Lonstein and Reference Pang are analogous prior art to the claimed invention because the references perform streaming content analytics.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A).
Regarding the claim limitations below:
grouping, by the watch-time variability unit, the streams into two or more groups, wherein the grouping uses an account-stream characteristic which has a probabilistic utility to indicate account password sharing 
Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring password sharers or streamers. Lonstein is able to find “account password sharing” by monitoring behavior patterns online. However, Lonstein does not explicitly show “probabilistic”.  However, Pang shows see [0045]-[0046] shows “probabilistic” in video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A); 
Regarding the claim limitations below:
“generating, by the watch-time variability unit, a group entropy for each of the two or more groups” 
“group entropy” is described in applicants specification at least in [0034] as an account entropy is determined based on the account viewing probability distribution. Stream segmentation is then applied to generate multiple stream groupings and determine the effect on the account entropy, where stream segmentation divides the content using different content attributes. In an implementation, stream segmentation is based on the IP addresses and streaming devices information. A stream group entropy is determined for each stream group.
In light of this description, Lonstein shows “group entropy” in col. 4, lines 60-67 and col. 12, lines 18-27: IP addresses; 
Regarding the claim limitations below:
“determining, by the watch-time variability unit, a watch-time variability based on the account entropy and each group entropy, wherein the watch-time variability measures the increase in disorder when the two or more groups are unrelated with respect to the account- stream characteristic” 
Even though Lonstein shows a dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67), along with collecting user's username, profile name, user unique identifier, such as a user ID, internet protocol (IP) address, network address, internet address, date and time of the sharing of the link, profile link (in col. 12, lines 12-47), as well as tracking user behavior to know when the behavior is illegal (col. 13, lines 42-61), Lonstein does not explicitly show “variability measures the increase in disorder when the two or more groups are unrelated”. However, Pang shows see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, [0052]: the computer system 300 computes the following statistical measures to summarize the flow-level features for whole sessions: mean, standard deviation, minimum, maximum, 25th percentile, median (50th percentile), and 75.sup.th percentile. [0048]: For continuous quantification of user video engagement, the computer system 300 utilizes a continuous variable representing the fraction of video download completion. FIG. 5 is graph 500 that shows the cumulative distribution function (CDF) of video download completion according to an embodiment.
Reference Lonstein and Reference Pang are analogous prior art to the claimed invention because the references perform streaming content analytics.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A); and 
providing, by the watch-time variability unit, an indication of account password sharing to limit activity on the account (Lonstein shows col. 7, lines 47-53: By acceptance as a follower, friend, contact or other relationship, the dynamic virtual personas will additionally be notified of non-public, private or other secretive settings on all LSA's, which are designed to allow the streamer and/or viewer to anonymize the stream and limit public knowledge and therefore detection of such streams).

As per claim 8: Lonstein shows:
A non-transitory computer implemented method for determining credential sharing (Lonstein shows: col. 3, lines 45-58: billions of viewers where each live video stream, pirate and/or viewer is given individual interaction and remediation; the ability to interact and remediate viewers of live video streams; the ability to scan, monitor and document social media, forums and blogs for password sharing (“access-fraud”) and to hold accountable would-be participants in password selling and/or sharing; and the ability to monetize illegal streamers and viewers of digital content and/or educate, re-direct, divert and/or convert those streamers and viewers into paid or otherwise legal subscribers/consumers by providing a website, application or other virtual or physical legal access portal for content address link to an authorized version of the video streaming content), the method comprising:
determining a total amount of content streamed in a defined analysis period on an account with an account credential, wherein the defined analysis period includes repeatable periods (Lonstein shows: col. 6, lines 10-17: document and communicate with streamers, viewers or both. In the identification process, multi-faceted separate databases based upon, factors such as stream content, stream viewers, streamer identities, geographic data of stream origination, geographic data of stream viewers, all the while increasing its virtual persona creation database and maintain virtual networks by the creation, evolution and expanding reach of the personas. Col. 6, lines 19-25: automated analysis and collection of video, audio, or other digital content streams from the internet, peer-to-peer/peer-to-many and other bi-directional electronic communication mediums); 
binning the total amount of content streamed into bins within the repeatable periods (Lonstein shows: col. 3, lines 45-58: billions of viewers where each live video stream, pirate and/or viewer is given individual interaction and remediation; the ability to interact and remediate viewers of live video streams; the ability to scan, monitor and document social media, forums and blogs for password sharing (“access-fraud”) and to hold accountable would-be participants in password selling and/or sharing; and the ability to monetize illegal streamers and viewers of digital content and/or educate, re-direct, divert and/or convert those streamers and viewers into paid or otherwise legal subscribers/consumers by providing a website, application or other virtual or physical legal access portal for content address link to an authorized version of the video streaming content); 
Regarding the claim limitations below:
“generating a viewing probability distribution for the account based on normalized amount of content streamed per each bin”
Even though Lonstein shows a dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67), along with collecting user's username, profile name, user unique identifier, such as a user ID, internet protocol (IP) address, network address, internet address, date and time of the sharing of the link, profile link (in col. 12, lines 12-47), as well as tracking user behavior to know when the behavior is illegal (col. 13, lines 42-61), Lonstein does not explicitly show “viewing probability distribution”. However, Pang shows see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior.
Reference Lonstein and Reference Pang are analogous prior art to the claimed invention because the references perform streaming content analytics.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A).
generating a total entropy for the account based on the viewing probability distribution (“group entropy” is described in applicants specification at least in [0034] as an account entropy is determined based on the account viewing probability distribution. Stream segmentation is then applied to generate multiple stream groupings and determine the effect on the account entropy, where stream segmentation divides the content using different content attributes. In an implementation, stream segmentation is based on the IP addresses and streaming devices information. A stream group entropy is determined for each stream group.
In light of this description, Lonstein shows “group entropy” in col. 4, lines 60-67 and col. 12, lines 18-27: IP addresses); 
Regarding the claim limitations below:
“segmenting the content streamed into two or more groups, wherein segmentation uses characteristics of the content streamed which have a probabilistic utility in identifying credential sharing”
Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring password sharers or streamers. Lonstein is able to find “account password sharing” by monitoring behavior patterns online. However, Lonstein does not explicitly show “probabilistic”.  However, Pang shows see [0045]-[0046] shows “probabilistic” in video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A); 
Regarding the claim limitations below:
“generating a group entropy for each of the two or more groups; 
determining a watch-time variability based on the total entropy and each group entropy, wherein the watch-time variability measures the information gain when the two or more groups are disassociated as a result of segmentation using the characteristic; and”
Even though Lonstein shows a dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67), along with collecting user's username, profile name, user unique identifier, such as a user ID, internet protocol (IP) address, network address, internet address, date and time of the sharing of the link, profile link (in col. 12, lines 12-47), as well as tracking user behavior to know when the behavior is illegal (col. 13, lines 42-61), Lonstein does not explicitly show “variability measures the information gain when the two or more groups are disassociated as a result of segmentation”. However, Pang shows see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, [0052]: the computer system 300 computes the following statistical measures to summarize the flow-level features for whole sessions: mean, standard deviation, minimum, maximum, 25th percentile, median (50th percentile), and 75.sup.th percentile. [0048]: For continuous quantification of user video engagement, the computer system 300 utilizes a continuous variable representing the fraction of video download completion. FIG. 5 is graph 500 that shows the cumulative distribution function (CDF) of video download completion according to an embodiment.
Reference Lonstein and Reference Pang are analogous prior art to the claimed invention because the references perform streaming content analytics.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A).
indicating a presence of credential sharing to limit activity on the account based on the watch-time variability and other fraud factors (Lonstein shows col. 7, lines 47-53: By acceptance as a follower, friend, contact or other relationship, the dynamic virtual personas will additionally be notified of non-public, private or other secretive settings on all LSA's, which are designed to allow the streamer and/or viewer to anonymize the stream and limit public knowledge and therefore detection of such streams).

As per claim 3: Lonstein shows:
wherein the account-stream characteristic uses streaming device identifiers and Internet Protocol (IP) addresses as a probabilistic indicator of single household localization (Lonstein shows: col. 16, lines 21-25: output information is presented to the user using a statistical and/or probabilistic analysis of both risk and reliability. col. 4, lines 60-67 and col. 12, lines 18-27: IP addresses).

As per claims 7, 14 and 19: Lonstein shows:
the method comprising: 
obtaining, by a fraud detection unit, fraud detection factors related to the account including the watch-time variability (col. 4, lines 60-67 and col. 12, lines 18-27: IP addresses; Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring password sharers or streamers. Lonstein is able to find “account password sharing” by monitoring behavior patterns online. Lonstein shows col. 7, lines 47-53: By acceptance as a follower, friend, contact or other relationship, the dynamic virtual personas will additionally be notified of non-public, private or other secretive settings on all LSA's, which are designed to allow the streamer and/or viewer to anonymize the stream and limit public knowledge and therefore detection of such streams); and 
providing, by the fraud detection unit, an indication of account password sharing to limit activity on the account (col. 4, lines 60-67 and col. 12, lines 18-27: IP addresses; Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring password sharers or streamers. Lonstein is able to find “account password sharing” by monitoring behavior patterns online. Lonstein shows col. 7, lines 47-53: By acceptance as a follower, friend, contact or other relationship, the dynamic virtual personas will additionally be notified of non-public, private or other secretive settings on all LSA's, which are designed to allow the streamer and/or viewer to anonymize the stream and limit public knowledge and therefore detection of such streams);
weighting each fraud factor and the watch-time variability based on probabilistic utility in identifying credential sharing (col. 4, lines 60-67 and col. 12, lines 18-27: IP addresses; Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring password sharers or streamers. Lonstein is able to find “account password sharing” by monitoring behavior patterns online. Lonstein shows col. 7, lines 47-53: By acceptance as a follower, friend, contact or other relationship, the dynamic virtual personas will additionally be notified of non-public, private or other secretive settings on all LSA's, which are designed to allow the streamer and/or viewer to anonymize the stream and limit public knowledge and therefore detection of such streams.
Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring password sharers or streamers. Lonstein is able to find “account password sharing” by monitoring behavior patterns online. However, Lonstein does not explicitly show “probabilistic”.  However, Pang shows see [0045]-[0046] shows “probabilistic” in video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A).

As per claim 9: Lonstein shows:
normalizing the binned amount of content streamed by the total amount of content streamed to generate the viewing probability distribution col. 4, lines 60-67 and col. 12, lines 18-27: IP addresses; Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring password sharers or streamers. Lonstein is able to find “account password sharing” by monitoring behavior patterns online. Lonstein shows col. 7, lines 47-53: By acceptance as a follower, friend, contact or other relationship, the dynamic virtual personas will additionally be notified of non-public, private or other secretive settings on all LSA's, which are designed to allow the streamer and/or viewer to anonymize the stream and limit public knowledge and therefore detection of such streams.
Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring password sharers or streamers. Lonstein is able to find “account password sharing” by monitoring behavior patterns online. However, Lonstein does not explicitly show “probabilistic”.  However, Pang shows see [0045]-[0046] shows “probabilistic” in video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A).

As per claims 10 and 20: Lonstein shows:
wherein the characteristic uses a combination of streaming device identifiers and Internet Protocol (IP) addresses as a probabilistic indicator of credential sharing (col. 4, lines 60-67 and col. 12, lines 18-27: IP addresses; Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring password sharers or streamers. Lonstein is able to find “account password sharing” by monitoring behavior patterns online. Lonstein shows col. 7, lines 47-53: By acceptance as a follower, friend, contact or other relationship, the dynamic virtual personas will additionally be notified of non-public, private or other secretive settings on all LSA's, which are designed to allow the streamer and/or viewer to anonymize the stream and limit public knowledge and therefore detection of such streams.
Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring password sharers or streamers. Lonstein is able to find “account password sharing” by monitoring behavior patterns online. However, Lonstein does not explicitly show “probabilistic”.  However, Pang shows see [0045]-[0046] shows “probabilistic” in video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A).

Claims 2, 5-6, 12-13, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lonstein; Wayne D. et al. (US 10,080,047), further in view of Pang; Jeffrey et al. (US 2015/0333986) and Hoffberg; Steven M. (US 2007/0087756)

As per claims 2 and 16: Lonstein shows:
the method comprising: 
determining, by the watch-time variability unit, a total amount of content streamed in a defined analysis period (Lonstein shows: col. 6, lines 18-30: also conduct an automated analysis and collection of video, audio, or other digital content streams from the internet, peer-to-peer/peer-to-many and other bi-directional electronic communication mediums – start and end time for the streaming reads on the claim above); 
determining, by the watch-time variability unit, an amount of content streamed in a defined time bin during a defined recurring interval for the defined analysis period (Lonstein shows: col. 6, lines 18-30: also conduct an automated analysis and collection of video, audio, or other digital content streams from the internet, peer-to-peer/peer-to-many and other bi-directional electronic communication mediums – start and end time for the streaming reads on the claim above); and 
Regarding the claim limitations below:
“normalizing, by the watch-time variability unit, the amount of content streamed in each defined time bin by the total amount of content streamed to generate the viewing probability distribution.”
Reference Lonstein and Pang do not show “normalizing” in the claim above. However, Hoffberg shows “normalizing” at least in [0422]: output information is presented to the user using a statistical and/or probabilistic analysis of both risk and reliability…..normalizing the distribution function. 
Reference Lonstein/ Pang and Reference Hoffberg are analogous prior art to the claimed invention because the references perform streaming of content. Hoffberg see [0158], [0316], [0609]: video streams.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Hoffberg, particularly see [0422]: output information is presented to the user using a statistical and/or probabilistic analysis of both risk and reliability…..normalizing the distribution function, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that allows multifactorial economic optimization and more generally to optimization of communities of elements having conflicting requirements and overlapping resources as taught by Reference Hoffberg (see at least in [0002]) so that the process of streaming content can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein/ Pang in view of Reference Hoffberg, the results of the combination were predictable (MPEP 2143 A).

Regarding the claim limitations below:
“As per claims 5, 12 and 18: 
the method comprising: 
determining, by the watch-time variability unit, a weight for each group entropy; and 
subtracting, by the watch-time variability unit, each weighted group entropy from the account entropy to determine the watch-time variability.
As per claims 6 and 13: 
the method comprising: 
determining, by the watch-time variability unit, the weight based on a watch-time for the streams in each group divided by the total amount of watch-time for all streams.”
Lonstein and Pang do not show “weight”; however, Hoffberg shows “weights” at least in [0451]. 
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Hoffberg, particularly see [0422]: output information is presented to the user using a statistical and/or probabilistic analysis of both risk and reliability…..normalizing the distribution function, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that allows multifactorial economic optimization and more generally to optimization of communities of elements having conflicting requirements and overlapping resources as taught by Reference Hoffberg (see at least in [0002]) so that the process of streaming content can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein/ Pang in view of Reference Hoffberg, the results of the combination were predictable (MPEP 2143 A).
Further, even though Lonstein shows a dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67), along with collecting user's username, profile name, user unique identifier, such as a user ID, internet protocol (IP) address, network address, internet address, date and time of the sharing of the link, profile link (in col. 12, lines 12-47), as well as tracking user behavior to know when the behavior is illegal (col. 13, lines 42-61), Lonstein does not explicitly show “viewing probability distribution”. However, Pang shows see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior.
Reference Lonstein and Reference Pang are analogous prior art to the claimed invention because the references perform streaming content analytics.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A).

Claims 4, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lonstein; Wayne D. et al. (US 10,080,047), further in view of Pang; Jeffrey et al. (US 2015/0333986), Hoffberg; Steven M. (US 2007/0087756) and Hegglin; Daniel M. et al. (US 2010/0131971).

As per claims 4, 11 and 17: Lonstein shows:
the method comprising: 
identifying, by the watch-time variability unit, each streaming device which was used for streaming content using the account password from the account and streaming data (Lonstein shows: col. 6, lines 18-30: also conduct an automated analysis and collection of video, audio, or other digital content streams from the internet, peer-to-peer/peer-to-many and other bi-directional electronic communication mediums – start and end time for the streaming reads on the claim above); 
identifying, by the watch-time variability unit, each IP address which was used for streaming content using the account password from the account and streaming data (col. 4, lines 60-67 and col. 12, lines 18-27: IP addresses; Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring password sharers or streamers. Lonstein is able to find “account password sharing” by monitoring behavior patterns online.); 
determining, by the watch-time variability unit, relationships between the identified streaming devices and identified IP addresses (col. 4, lines 60-67 and col. 12, lines 18-27: IP addresses; Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring password sharers or streamers. Lonstein is able to find “account password sharing” by monitoring behavior patterns online.); 
Regarding the claim limitations below:
“identifying, by the watch-time variability unit, clusters which have disconnected streaming devices and IP addresses”
References Lonstein, Pang, and Hoffberg do not explicitly show “disconnected streaming”. Reference Hegglin shows the above claim limitation at least in [0011]: the second service level is a predetermined service level provided by the cable modem termination system to suspect cable modems. 
Reference Lonstein/ Pang/ Hoffberg and Reference Hegglin are analogous prior art to the claimed invention because the references perform streaming content analytics.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Hegglin, particularly see [0011]: the second service level is a predetermined service level provided by the cable modem termination system to suspect cable modems, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that provides improved mechanisms for facilitating responses to attempts at theft of cable services, breaches of data security, and other security violations, while reducing the unintended negative consequences of such proposed mechanisms/solutions as taught by Reference Hegglin (see at least in [0013]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein/ Pang/ Hoffberg in view of Reference Hegglin, the results of the combination were predictable (MPEP 2143 A); and 
dividing, by the watch-time variability unit, the streams into the two or more groups based on the streams associated with the streaming devices in each cluster (Lonstein shows: col. 6, lines 18-30: also conduct an automated analysis and collection of video, audio, or other digital content streams from the internet, peer-to-peer/peer-to-many and other bi-directional electronic communication mediums – start and end time for the streaming reads on the claim above. Col. 4, lines 60-67 and col. 12, lines 18-27: IP addresses; Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring password sharers or streamers.).

Response to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 8-9 of applicants remarks that “Claims 1-20 are rejected under 35 U.S.C. § 101 as allegedly being directed to non- statutory subject matter. Applicant respectfully disagrees. However, to further progress prosecution, Applicant has amended claims 1, 8, and 15. Applicant accordingly requests that the rejection of claims 1-20 under 35 U.S.C. § 101 be reconsidered and withdrawn.” (see applicants remarks for more details).
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Please see 112 rejection above. The amendments made by applicants do not overcome the previously made rejection under 35 U.S.C. 101.

Applicant’s Argument #2
Applicants argue on page(s) 8-10 of applicants remarks that “The office action seems to be equating a "virtual persona" with an "account" as used in Claim 1, for example. Lonstein states that a "processor will create virtual personas based upon the specific characteristics of each identified streamer based upon algorithmic creation protocols including but not limited to demographic, geographic, social, technical or other relevant factors." Lonstein then uses this virtual persona to infiltrate Nano-Piracy Networks ("NPNs") to gather information. That is, the virtual persona is based on the information gathered. In contrast, Claim 1 recites obtaining information to determine if multiple users are using one account. The account information is already known in this instance. Moreover, the virtual persona does not have an account password. The paragraph cited in the office action, is only discussing whether there is information in the collected data regarding a request for a password. This is not connected to the virtual persona itself. These are not equivalent.” (see applicants remarks for more details). 
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
It should be noted that applicants are reading a much narrower interpretation of the claimed invention than is supported by the claims as currently recited.
Prior art Lonstein is a method for identifying, disrupting and monetizing the illegal sharing and viewing of digital and analog streaming content. 
Further, it is unclear which limitation applicants are arguing. Examiner assumes applicants are arguing the claim limitation:
obtaining, from a plurality of streaming devices, account and streaming data for all streams viewed on an account using an account password (Lonstein shows: col. 6, lines 8-15: document and communicate with streamers, viewers or both. In the identification process, multi-faceted separate databases based upon, factors such as stream content, stream viewers, streamer identities, geographic data of stream origination, geographic data of stream viewers, all the while increasing its virtual persona creation database and maintain virtual networks by the creation, evolution and expanding reach of the personas. col. 12, lines 28-47, discusses password and user account association verification).
 It should be noted that the claim recites “an account” and an “account password”. It is not clear from the claim as currently recited that the account and password are already known as argued by applicants. 

Applicant’s Argument #3
Applicants argue on page(s) 8-10 of applicants remarks that “The office action correctly states that "generating, by a watch-time variability unit, a viewing probability distribution for the account" and "generating, by the watch-time variability unit, an account entropy based on the viewing probability distribution" are not taught by Lonstein. The paragraph cited in the office action is not on point. Again, Lonstein is using the virtual persona to target and track users and streamers. There is no need for Lonstein do perform these elements since it Lonstein's virtual persona is intentionally behaving to get bad uses and streamers as described in Col. 8, lines 53-57. Again, these are not equivalent. Moreover, there is not predictable basis for one of skilled in the art reading Lonstein or Pang to cure a non-existing deficiency in Lonstein. These are not equivalent.” (see applicants remarks for more details). 
Response to Argument #3
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Here again, applicants are reading a much narrower interpretation of the claimed invention than is supported by the claims as currently recited.
The claim limitations argued are reciting:
“generating, by a watch-time variability unit, a viewing probability distribution for the account; 
generating, by the watch-time variability unit, an account entropy based on the viewing probability distribution;”
Here, the claims are much broader and are not limited by the narrow interpretation applicants are applying to the claim (please response argument #2 for details).
Even though Lonstein shows a dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67), along with collecting user's username, profile name, user unique identifier, such as a user ID, internet protocol (IP) address, network address, internet address, date and time of the sharing of the link, profile link (in col. 12, lines 12-47), as well as tracking user behavior to know when the behavior is illegal (col. 13, lines 42-61), Lonstein does not explicitly show “viewing probability distribution”. However, Pang shows see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior.
Reference Lonstein and Reference Pang are analogous prior art to the claimed invention because the references perform streaming content analytics.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A).

Applicant’s Argument #4
Applicants argue on page(s) 8-10 of applicants remarks that “With respect to the "grouping, by the watch-time variability unit, the streams into two or more groups, wherein the grouping uses an account-stream characteristic which has a probabilistic utility to indicate account password sharing" element, the paragraph cited in the office action is not accurate. This paragraph states "In yet another embodiment, various data inputs (e.g., an online dis-inhibition effect) can be used to tailor or customize messages so viewers, password sharer and/or streamers to increase, reduce or eliminate a certain action or result (e.g., reducing password sharing or eliminating viewing or dissemination of protected content) as desired for a particular circumstance. In an embodiment, data from prior actions take and their effect, along with ping technology can be used to monitor and determine efficacy of each method." This is all about sending messages to reduce fraud. Lonstein does not teach this element.” (see applicants remarks for more details). 
Response to Argument #4
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Regarding the claim limitations below:
grouping, by the watch-time variability unit, the streams into two or more groups, wherein the grouping uses an account-stream characteristic which has a probabilistic utility to indicate account password sharing 
Lonstein shows in Fig. 3, how the viewers can be grouped by age, gender, etc. In col. 13, lines 35-40: the reference shows identifying and monitoring password sharers or streamers. Lonstein is able to find “account password sharing” by monitoring behavior patterns online. However, Lonstein does not explicitly show “probabilistic”.  However, Pang shows see [0045]-[0046] shows “probabilistic” in video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A).
Further, to address applicants’ arguments about Lonstein "In yet another embodiment, various data inputs (e.g., an online dis-inhibition effect) can be used to tailor or customize messages so viewers, password sharer and/or streamers to increase, reduce or eliminate a certain action or result (e.g., reducing password sharing or eliminating viewing or dissemination of protected content) as desired for a particular circumstance. In an embodiment, data from prior actions take and their effect, along with ping technology can be used to monitor and determine efficacy of each method." Here again, applicants are firstly pointing to a different paragraph than the paragraph cited by the examiner. Secondly, the paragraph applicants are pointing to is still showing Lonstein’s ability to identify password sharing and prevent it from happening. So, it is unclear why the cited paragraphs do not show the claimed invention.

Applicant’s Argument #5
Applicants argue on page(s) 8-10 of applicants remarks that “With respect to the "generating, by the watch-time variability unit, a group entropy for each of the two or more groups", Lonstein, as discussed, does not teach groups tied to account password sharing. The cited paragraph describes matching stenographic elements in collected data, for example, based on the originally transmitted stenographic encoded messages. This is to find bad users and streamers. These are not equivalent. Moreover, as stated above, there is no predictable basis for generating a group entropy as Lonstein does not have this issue.” (see applicants remarks for more details). 
Response to Argument #5
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Regarding the claim limitation:
“generating, by the watch-time variability unit, an account entropy based on the viewing probability distribution;”
Even though Lonstein shows a dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67), along with collecting user's username, profile name, user unique identifier, such as a user ID, internet protocol (IP) address, network address, internet address, date and time of the sharing of the link, profile link (in col. 12, lines 12-47), as well as tracking user behavior to know when the behavior is illegal (col. 13, lines 42-61), Lonstein does not explicitly show “viewing probability distribution”. However, Pang shows see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior.
Reference Lonstein and Reference Pang are analogous prior art to the claimed invention because the references perform streaming content analytics.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A).
Here, Lonstein is collecting user specific information. Further, Lonstein shows: col. 6, lines 8-15: document and communicate with streamers, viewers or both. In the identification process, multi-faceted separate databases based upon, factors such as stream content, stream viewers, streamer identities, geographic data of stream origination, geographic data of stream viewers, all the while increasing its virtual persona creation database and maintain virtual networks by the creation, evolution and expanding reach of the personas. col. 12, lines 28-47, discusses password and user account association verification. This reads on the claim limitations argued above.

Applicant’s Argument #6
Applicants argue on page(s) 8-10 of applicants remarks that “With respect to the "determining, by the watch-time variability unit, a watch-time variability based on the account entropy and each group entropy, wherein the watch-time variability measures the increase in disorder when the two or more groups are unrelated with respect to the account-stream characteristic", Lonstein has no reason to determine watch-time variability, account entropy, and each group entropy for the reasons stated herein. These are used to determine if different people are using the same password. The methods used by Lonstein to generate the virtual persona completely avoid this concern by using targeted virtual personas which "find" bad users and streamers. The methods of Lonstein are not equivalent to claim 1.” (see applicants remarks for more details). 
Response to Argument #6
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Regarding applicants’ argument “Lonstein has no reason to determine watch-time variability, account entropy, and each group entropy for the reasons stated herein” is unpersuasive. 
Prior art Lonstein is a method for identifying, disrupting and monetizing the illegal sharing and viewing of digital and analog streaming content. 
Regarding the claim limitations below:
“determining, by the watch-time variability unit, a watch-time variability based on the account entropy and each group entropy, wherein the watch-time variability measures the increase in disorder when the two or more groups are unrelated with respect to the account- stream characteristic” 
Even though Lonstein shows a dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67), along with collecting user's username, profile name, user unique identifier, such as a user ID, internet protocol (IP) address, network address, internet address, date and time of the sharing of the link, profile link (in col. 12, lines 12-47), as well as tracking user behavior to know when the behavior is illegal (col. 13, lines 42-61), Lonstein does not explicitly show “variability measures the increase in disorder when the two or more groups are unrelated”. However, Pang shows see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, [0052]: the computer system 300 computes the following statistical measures to summarize the flow-level features for whole sessions: mean, standard deviation, minimum, maximum, 25th percentile, median (50th percentile), and 75.sup.th percentile. [0048]: For continuous quantification of user video engagement, the computer system 300 utilizes a continuous variable representing the fraction of video download completion. FIG. 5 is graph 500 that shows the cumulative distribution function (CDF) of video download completion according to an embodiment.
Reference Lonstein and Reference Pang are analogous prior art to the claimed invention because the references perform streaming content analytics.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Pang, particularly see [0045]-[0046] shows video traffic statistics and [0048]-[0049] shows probabilistic distribution and different variables that help further understand user streaming behavior, in the disclosure of Reference Lonstein, particularly in the dynamic, growing and active database of viewer likes, dislikes, habits and behaviors (col. 8, lines 65-67) in order to provide for a system that monitors customer engagement in order to allow for continuous monitoring at scale and for mitigating privacy concerns as taught by Reference Pang (see at least in [0028]) so that the process of streaming content analytics can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar streaming content analytics field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Lonstein in view of Reference Pang, the results of the combination were predictable (MPEP 2143 A).


Applicant’s Argument #7
Applicants argue on page(s) 8-10 of applicants remarks that the other claims 2-20 have similar issues as claim 1 and as such are also not shown by prior art (see applicants remarks for more details). 
Response to Argument #7
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Please response to arguments # 2-6 for more details on why applicants’ arguments are not persuasive for claim 1. As such, applicants’ arguments are not persuasive for claims 2-20 as well for similar reasons as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL Reference:
Yurcan, Bryan. How to stop fraud attacks on streaming services. Arkose Labs. Date: 07/09/2020. https://www.arkoselabs.com/blog/blocking-attacks-on-streaming-services-platforms-made-simple/ This reference discloses how attacks on streaming services include new fake account creation, account takeover, phishing, and spam. These attacks are on the rise as fraudsters are tapping into the opportunities presented by an overwhelming increase in the number of users accessing these services.
Foreign Reference:
(CN 110012322) An Y et al. This reference discloses obtaining preset first video networking service by a client based on first user information when receiving a verification success signaling. An audio and video sharing operation is received for the first video networking service. The first audio and video stream data is transmitted to a stream media server. The first video network service is turned-off when receiving a verification unsuccessful signaling. The first audio and video stream data is converted into second audio and video stream data conforming to a network protocol when the stream media server receives the first audio and video stream data. The second audio and video stream data is transmitted to a video network server. The video network server is configured to send the second audio and video stream data to a video network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/           Examiner, Art Unit 3624                                                                                                                                                                                             /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624